DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
Claim rejections under DB during the Non-Final Office Action are withdrawn, in light of the Terminal Disclaimer filed on September 07 2021 by Applicant(s).The terminal disclaimer filed disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date has been reviewed and is accepted.  In addition. The correct target application is identified in the terminal disclaimer. 

Allowable Subject Matter
Claims 21-40 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

During the Office Action filed on 06-17-2021, the Office submitted pertinent prior that included the teachings of U.S. Publication No. 2010/0153764 by Pratt et al. in view of Copy of KR No. 2001/0067729. Those teachings are incorporated here be reference. Meanwhile, an updated search in response to the communication filed on 09-07-2021 suggests prior art that is believed to be pertinent and are incorporated herein. 

That/these particular reference(s) is/are as follows: 

Pertinent prior art for the instant application is U.S. Publication No. 2009/0082066 by Katz which discloses a computer program product stored in a storage medium, includes a storage medium, a computer program including face recognition software to 
recognize whether an input image represents that of a human face, and a control program to control operation of portable electronic equipment depending on whether or not an input image represents a human face. [Abstract] 
Another pertinent prior art is U.S. Publication 2008/0118152 by Thorn which discloses a process that may begin with the receipt of an image(s) from camera/video unit 120 (block 410).  Camera/video unit 120 may be pointed towards a given region and an image or video may be taken that depicts the region.  In one example, a person using device 110 may be located in the region towards which the camera/video unit 120 is pointed.  Camera/video unit 120 may obtain an image or video of the person in the region, such as, for example, an image or video of the person's face. [0053] The image(s) may be analyzed to determine a position of a person's face relative to the screen display of display unit 130 using facial recognition techniques (block 420).  Existing facial recognition/tracking techniques may, for example, track the relative position of the person's eyes and nose.  For example, as shown in image 500 of FIG. 5A, the person's face, as determined by facial recognition techniques, may be determined to be facing display unit 130.  As another example, as shown in image 520 of FIG. 5B, the person's face, as determined by facial recognition techniques, may be facing partially away from 

Another pertinent prior art is U.S. Patent 6,374,145 by Lignoul which discloses Although the present invention has been described with reference to a specific embodiment, other embodiments may occur to those skilled in the art without deviating from the intended scope.  While many of the illustrative examples discuss embodiments using screen saver activation programs and screen saver display programs, the present invention applies to systems involving any activation program which controls the activation and/or deactivation of any computer program.  Also, the method 400 does not need to be tied to a one-second interrupt but an interrupt based on any time-out period may be used.  Also, the fourth step 420 of method 400 could cause a pixel movement other than the one-pixel up/down toggle.  The multidimensional proximity sensor can also 
be configured using various combinations beside the infra-red sensor and the radio-frequency transceiver of the foregoing example.  For example, a reflective proximity sensor could be used instead of the infra-red sensor.  Lower cost radio frequency based sensors could be used.  For example a simple low-cost transmitter could be located on the badge which transmits a given security code once per second and is inactive the rest of the time.  Also, image and/or voice sensors may also be used.  For example, if an image sensor is used, a face recognition module may be used to perform the user 


Therefore, based on the closest prior arts of record found and the interpretation of the claims in light of the specification, the examiner submits that the claimed invention is patently distinct from the prior art of record. Any individual or combination of any of these prior arts do not distinctly teach or suggests whether individually or in combination the claimed invention of the number of method steps for determining and recognizing a registered user. 

Hence, based on the reasons above, claims 21-40 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUREL PRIFTI whose telephone number is (571)270-1743.  The examiner can normally be reached on M-F 8 a.m.- 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Ngoc Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUREL PRIFTI/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        

Aurel Prifti     
 Primary Examiner

Tel. (571) 270-1743
Fax (571) 270-2743

aurel.prifti@uspto.gov